Citation Nr: 1538506	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  10-12 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent disabling prior to July 28, 2010, and in excess of 50 percent disabling thereafter, for major depressive and anxiety disorder, claimed as posttraumatic stress disorder (an acquired psychiatric disability).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1969 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The September 2009 rating decision granted service connection for an acquired psychiatric disability and assigned an initial disability rating of 30 percent.  The November 2009 rating decision denied entitlement to a TDIU.  In a September 2010 rating decision, the disability rating for an acquired psychiatric disability was increased to 50 percent, effective July 28, 2010.  

In January 2015, the Board remanded the appeal to the RO for additional development, specifically, to afford the Veteran a Board videoconference hearing.  
In April 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran also perfected an appeal regarding the issue of entitlement to an earlier effective date for the 50 percent disability rating for an acquired psychiatric disability.  However, during the April 2015 hearing it was clarified by the Veteran's representative that the listed issue of an earlier effective date for the assignment of the 50 percent rating is actually part and parcel of the increased rating and that the two issues before the Board are the increased rating claim and the claim for TDIU.  Therefore, the Board finds the issues as listed on the title page to be correct.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of entitlement to an increased disability rating for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is currently service-connected for an acquired psychiatric disability, rated as 50 percent disabling; diabetes mellitus, rated as 20 percent disabling; bilateral lower extremity peripheral neuropathy associated with diabetes mellitus, each rated as 40 percent disabling; bilateral upper extremity peripheral neuropathy associated with diabetes mellitus, each rated as 10 percent disabling; right eye vitreous floater with elevated intraocular pressure and minor cataracts associated with diabetes mellitus, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and left ear hearing loss, rated as noncompensable.  The combined evaluation of the Veteran's service-connected disabilities is 90 percent. 

2.  The competent and credible evidence is at least in relative equipoise as to whether the Veteran is unable to secure or follow substantially gainful employment as a result of his service-connected disabilities.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.25 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The appeal of entitlement to a TDIU has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of the issue on appeal, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 
 
Entitlement to a TDIU - Laws and Regulations

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15. 

Controlling laws provide that a TDIU may be assigned when a veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities where at least one disability is rated at 40 percent or more and the combined rating is at least 70 percent.  38 C.F.R. § 4.16(a).  In calculating whether a veteran meets the schedular criteria, disabilities resulting from common etiology or a single accident, or disabilities affecting a single body system, are considered one disability.  Id.  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or following a substantially gainful occupation.  Id.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United States Court of Appeals for Veterans Claims (Court) referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated that there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon a veteran's actual industrial impairment.  In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  VAOPGCPREC 75-91 (Dec. 17, 1991).  Thus, the criteria for determining unemployability include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  Id. 

The Court has also held that a veteran's advancing age and non-service-connected disabilities may not be considered in the determination of whether a veteran is entitled to a TDIU.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a)(b), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other veterans with the same disability rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and maintain employment.  Thus, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose, 4 Vet. App. at 363. 

Furthermore, marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  The poverty threshold for one person under the age of 65 years of age, as established by the Federal Government, has ranged from $11,161 in 2009, to $12,316 in 2014.  See United States Census Bureau (available at http://www.census.gov/hhes/www/poverty/data/threshld/index.html).  Marginal employment may also be held to exist, on a facts found basis (including, but is not limited to, employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

Finally, the ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  

Entitlement to a TDIU - Analysis

The Veteran contends that he is entitled to a TDIU because he is unable to secure and follow substantially gainful employment due to his service-connected disabilities.  Evidence of record indicates that the Veteran completed high school and one-and-a-half years of a college education prior to enlistment in the military.  The Veteran's post-service employment history includes working and owning for two family businesses, a restaurant and a floral delivery service.  The Veteran has no other significant occupational history.  

The Board first finds that the Veteran's service-connected disabilities meet the schedular criteria for consideration of a TDIU.  The Veteran is service-connected for an acquired psychiatric disability, rated as 50 percent disabling; diabetes mellitus, rated as 20 percent disabling; bilateral lower extremity peripheral neuropathy associated with diabetes mellitus, each rated as 40 percent disabling; bilateral upper extremity peripheral neuropathy associated with diabetes mellitus, each rated as 10 percent disabling; right eye vitreous floater with elevated intraocular pressure and minor cataracts associated with diabetes mellitus, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and left ear hearing loss, rated as noncompensable.  The combined evaluation of the Veteran's service-connected disabilities is 90 percent.  Therefore, the Veteran's combined disability evaluation is at least 70 percent, with at least one disability rated at 40 percent disabling.  38 C.F.R. §§ 4.16(a), 4.25.  

After review of all the evidence of record, lay and medical, the Board next finds that the evidence is at least in relative equipoise as to whether the Veteran is unable to secure or follow substantially gainful employment due to his service-connected disabilities.  In this regard, the Veteran has attributed his unemployability to a combination of all his service-connected disabilities.  During the April 2015 Board hearing, the Veteran testified that the combination of his acquired psychiatric disability, diabetes, and diabetes-related disabilities render him unemployable.  

Upon VA examination in August 2009, the VA examiner indicated that the Veteran worked approximately 20 hours per week combined at the two family businesses.  The Veteran made some deliveries and performed some financial work for the floral delivery service, and performed some managerial work for the restaurant. The Veteran described his work performance as adequate and that he typically "gets along fairly well with supervisees or coworkers."  The VA examiner opined that the Veteran's "social functioning appears to have been moderately-to-significantly impacted in regard to his military experiences."  The VA examiner also opined that the Veteran's symptoms appear to have a "mild impact with regard to his occupational functioning"; however, the VA examiner noted that the Veteran's symptoms made him more prone to feelings of unease at work especially with respect to conflict, and that the Veteran would leave work if he felt bothered or agitated.  

In a September 2009 statement, the Veteran indicated that his psychiatric symptoms cause a significant impact on his ability to work full-time.  The Veteran further indicated that he did not believe he would be working at all if not for the fact that he works for family businesses where allowances are made to accommodate his condition.  The Veteran indicated that he works for only a few hours at a time and requires time to be alone due to symptoms of irritability, anxiety, and worry.  

Upon VA audiological examination in December 2009, the VA examiner indicated that the Veteran's hearing impairment does not prevent him from attaining gainful employment.  

In a March 2010 statement, the Veteran, through his representative, indicated that his psychiatric symptoms present a significant obstacle to substantially gainful employment, to include interacting with other individuals.  The Veteran indicated that he is no longer able to work in the restaurant as he is unable to interact with customers and coworkers all day.  The Veteran also indicated that he works two to three hours a day for the family-owned floral delivery service.  

Upon VA examination in December 2009, the VA examiner indicated that the Veteran works two hours per day making deliveries for the floral delivery service, works one hour per day in the restaurant, and no longer performed financial services for either establishment.  The Veteran reported $7000-8000 of taxable income.  However, the VA examiner indicated that the Veteran only missed one week's worth of work, which was due to his depression.  The VA examiner indicated that the Veteran's non-service-connected disabilities do not render the Veteran unable to perform substantially gainful employment.  

In an April 2010 statement, the Veteran's wife indicated that the Veteran was becoming more socially isolative and becoming less effective at his job.  Additionally, she indicated that the Veteran has difficulty coping with daily situations and is unable to handle the stress and pressures of his job due to mental and physical limitations, resulting in the Veteran working less and the business having to hire additional employees.  

Upon VA examination in July 2010, the Veteran reported missing "quite a bit" of work in the preceding twelve months due to his acquired psychiatric disability.  The VA examiner opined that the Veteran's symptomatology resulted in occupational impairment with reduced reliability and productivity, indicating that the Veteran has a very limited stress tolerance, has a very little tolerance for pressure, and is highly avoidant of people.  

A February 2014 VA treatment record indicates that the Veteran reported a recent history of blurry vision due to elevated blood sugar levels.  Upon VA examination in February 2014 for diabetes, the VA examiner opined that the Veteran's diabetes and diabetes-related conditions impact his ability to work "because he has been experiencing a lot of dizziness, falls, and he cannot see very well."  

Upon VA examination in July 2014 for diabetes and peripheral neuropathy, the VA examiner noted that the Veteran performed "volunteer work, driving a truck and delivering flowers."  The Veteran reported that he is not able to work sometimes do to pain in both feet, requiring several hours for the pain to subside.  The VA examiner opined that the Veteran's diabetes affected his ability to work in that "occasionally [] he is not able to drive or walk/stand for an extended period of time due to pain in both feet."  

Upon VA audiological examination in July 2014, the VA examiner indicated that the Veteran's hearing impairment does not prevent him from attaining gainful employment.  

Upon VA examination in February 2015 for diabetes, the VA examiner opined that the Veteran's diabetes and diabetes-related conditions did not impact his ability to work.  

Upon VA examination in February 2015, the Veteran reported that he continued to work part-time for the floral delivery service and made deliveries as needed.  The VA examiner indicated that the Veteran demonstrated difficulty in establishing and maintaining effective social relationships, and demonstrated difficulty in adapting to stressful circumstances, including a work or a work-like setting.  The VA examiner opined that the Veteran's acquired psychiatric disability was not of such severity to preclude him from working, specifically noting that "in fact, [the Veteran] continues to work [part-time] in his family's floral shop."  However, the VA examiner opined that the Veteran does present with "limited coping skills, which would affect his ability to tolerate stress and interact appropriately with others in a work setting."  The VA examiner further opined that the Veteran "reports mild concentration difficulties, which would reduce his productivity and efficiency.  [The Veteran] does appear capable of working in a low-stress capacity with limited interpersonal interaction."  

During the April 2015 Board hearing, the Veteran testified that he unemployable due to his acquired psychiatric disability and his diabetes that has resulted in peripheral neuropathy and impaired vision.  The Veteran testified that he believes he has been unemployable due to his mental health condition since 2009, but he has been able to make concessions for his condition since he self-employed.  The Veteran indicated that he is limited to working two to three hours per day for the floral delivery service due to leg and feet pain.  The Veteran testified that he would occasionally develop blurry vision, which limited his ability to drive the delivery van.  

The Veteran has submitted several tax documents in support of the appeal.  The submitted tax documents from his family-owned businesses indicate that the businesses are losing money, which is noted in other documents contained in the record.  See e.g., April 2010 Statement from the Veteran's wife; July 2010 VA Examination Report.  In addition, the Veteran submitted several personal W-2 Forms.  In particular, the Veteran's 2008 W-2 Form indicates gross pay of $34,109.37.  The Veteran's 2009 W-2 Form indicates gross pay of $2,750.95.  

The evidence of record indicates that the Veteran meets the schedular criteria for consideration of a TDIU.  The weight of the evidence of record is at least in relative equipoise as to whether the Veteran's service-connected disabilities negatively affect his ability to perform jobs similar in nature to those for which the Veteran is qualified based upon his education and prior occupational experience.  While several VA examiners have opined that the Veteran is not precluded from substantially gainful employment, these VA examiners have identified the Veteran's current state of employment as indicative of his employability.  However, the evidence consistently indicates that the Veteran works only a few hours a day in two family businesses where allowances are made for the Veteran's disabilities.  In light of the above evidence demonstrating earned income below the poverty threshold and sheltered employment in the family businesses, and in consideration of the combined effect of the Veteran's service-connected disabilities and the Veteran's employment history and educational attainment, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's service-connected disabilities are of sufficient severity to preclude him from securing and following substantially gainful employment.  For these reasons, and resolving any doubt in the Veteran's favor, the Board finds that the evidence of record as a whole demonstrates that the Veteran has met the criteria set forth in 38 C.F.R. § 4.16, and accordingly, the Board finds that a TDIU is warranted.


ORDER

Entitlement to a TDIU is granted. 


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of entitlement to an initial rating in excess of 30 percent disabling prior to July 28, 2010, and in excess of 50 percent disabling thereafter, for an acquired psychiatric disability.  See 38 C.F.R. § 19.9 (2014).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).

VA's duty to assist a veteran particularly applies to relevant evidence known to be in possession of the Federal Government, such as VA records.  See 38 C.F.R. 
§ 3.159(c)(2) (2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist a veteran to attempt to obtain them).  In this case, during the April 2015 Board hearing the Veteran testified that he was receiving regular psychiatric treatment at a VA medical center.  Additionally, the February 2015 VA examination report indicates that the VA examiner reviewed VA treatment records as recent as October 2014.  The record, however, only contains VA mental health treatment records through September 2013.  Therefore, a remand is needed to obtain and associate with the claims file updated VA mental health treatment records.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file all relevant VA treatment records for the Veteran, to specifically include all VA mental health records subsequent to September 2013.
 
2. After completion of the above and compliance with the requested action has been ensured, readjudicate the issue on appeal on the basis of the additional evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


